163 S.W.3d 42 (2005)
Jose A. VASQUEZ, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 64290.
Missouri Court of Appeals, Western District.
May 24, 2005.
Irene C. Karns, Office of the Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Lacey R. Searfoss, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before ROBERT G. ULRICH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

Order
PER CURIAM.
Jose Vasquez appeals the denial of his Rule 24.035 motion for post-conviction relief. In that motion, Vasquez sought to vacate a conviction following a guilty plea for the class C felony of receiving stolen property, § 570.080, RSMo 2000, for which he had been sentenced to serve six years in the Missouri Department of Corrections. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).